Title: From Thomas Jefferson to Joseph de Mendoza Rios, 4 May 1806
From: Jefferson, Thomas
To: Mendoza Rios, Joseph de


                        
                            Sir
                     
                            Washington May 4. 1806
                        
                        I have duly recieved the copy of your tables of navigation and nautical astronomy which you have been so kind
                            as to send me, and I pray you to accept my thanks for them. their utility to the nautical world in general, the industry
                            & accuracy with which they have been composed & the advantages they offer in ascertaining longitude by Lunar distances
                            are worthy of high estimation; but still more the disinterested benevolence with which they have been brought within the
                            faculties of common Mariners to obtain. as a member of the human family I feel my portion of thankfulness, and anxious
                            peculiarly for the public interests entrusted to me. I have recommended to the Secretary of the Navy of the US to avail
                            our public vessels of this publication by procuring such number of the copies as he shall think their wants and our duties
                            will justify.
                  Accept my salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    